Case: 20-60958     Document: 00516167923          Page: 1    Date Filed: 01/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-60958                      January 14, 2022
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Earnest Lee Brown,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 3:13-CR-15-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Earnest Lee Brown, federal prisoner # 15103-042, appeals the district
   court’s denial of his motion for compassionate release under the First Step
   Act.   18 U.S.C. § 3582(c)(1)(A)(i).         He argues that he has shown
   extraordinary and compelling reasons warranting compassionate release in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60958      Document: 00516167923          Page: 2    Date Filed: 01/14/2022




                                    No. 20-60958


   light of the COVID-19 pandemic, asserting, inter alia, that he is at higher risk
   of illness from COVID-19 based on his medical conditions, namely
   hypertension and hyperlipidemia, and that other factors, such as the non-
   violent nature of his offense, the percentage of his sentence he has already
   served, and his post-sentencing conduct, weigh in favor of relief. He also
   argues, in reply to the Government’s brief, that the district court failed to
   consider the sentencing factors of 18 U.S.C. § 3553(a).
          The district court denied Brown’s motion without the benefit of
   intervening Fifth Circuit authority. We therefore VACATE the district
   court’s order and REMAND for further consideration in light of United
   States v. Shkambi, 993 F.3d 388 (5th Cir. 2021). Insofar as Brown moves this
   court to reduce his sentence to time served, the motion is DENIED.




                                          2